DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancels claims 5, 7, 12, 13 and 18.
3.	Applicant added claims 21 and 22.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-11, 14-17 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Beck et al. (Patent No. US 6,624,829) (hereinafter Beck).
	As per claims 1 and 20, Beck teaches an input, a trigger unit, and a detector, wherein the input is configured to receive an input signal, wherein the trigger unit is configured to trigger according to a first trigger condition with respect to said input signal or according to at least one second trigger condition with respect to said input signal (see col. 3, lines 30-42 and col. 2, line 50 through col. 4, line 10), wherein the detector is configured to detect which of the first trigger condition and the at least one second trigger condition is met, wherein the detector is further configured to output the respective 
	As per claim 2, Beck further teaches that the measurement device comprises or is a signal analyzer (see abstract and col. 3, lines 38-42).
	As per claim 3, Beck further teaches that the measurement device further comprises a digitizer, wherein the digitizer is configured to digitize the input signal (see col. 5, lines 57-63 and col. 6, lines 23-27).
	As per claims 4, 6 and 8, Beck further teaches that the measurement device further comprises an acquisition memory, wherein the acquisition memory is configured to store the digitized input signal (see col. 6, lines 23-30).
	As per claims 9 and 10, Beck further teaches that the detector is further configured to output the respective detection result to an audio output device (see col. 8, lines 40-46).
	As per claims 11, 14 and 21, Beck further teaches that the input signal comprises protocol data (see col. 44, line 35 through col. 45, line 13).
	As per claims 15 and 22, Beck further teaches that the protocol data pattern comprises at least one of a read burst, a write burst, a preamble, or any combination thereof (see col. 44, line 35 through col. 45, line 13, i.e. bus pattern “FF”, “FX”, “XX”, “FFXX).
As per claims 16 and 17, Beck further teaches that the trigger unit is configured to set the first trigger condition to a protocol data error pattern (see col. 41, lines 27-45 and Fig. 15A, item 1534).
	As per claim 19, Beck further teaches that the textual status display comprises a text field, and/or wherein the graphical status display comprises an icon (see col. 50, line 53 through col. 51, line 39 and Fig. 15A), and/or wherein the trigger event notification comprises or makes use of at least one of audio signals, dialogs, a hardware display or any combination thereof (see col. 8, lines 40-46).

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-4, 6, 8-11, 14-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857